Citation Nr: 1455258	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-05 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to March 15, 2013 and in excess of 30 percent thereafter for traumatic brain injury (TBI) with post-traumatic headaches and photosensitivity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

During the course of the appeal, a February 2014 rating decision increased the Veteran's initial rating for his TBI residuals to 30 percent, effective March 15, 2013.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the Board has characterized the issue as shown on the first page of this decision.

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript is associated with the record.  At such time, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  Furthermore, as noted at the hearing, additional relevant VA outpatient treatment reports were added to the Veteran's file after the issuance of the February 2014 supplemental statement of the case and he also waived AOJ consideration of such records.  Id.  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the VBMS paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that all documents are either duplicative of the evidence in the VBMS file or irrelevant to the issue on appeal.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran is appealing the initial ratings assigned for his TBI with posttraumatic headaches and photosensitivity, which is evaluated under Diagnostic Code 8045 and contemplates cognitive, emotional/behavioral, and physical impairment.  However, the current 30 percent rating has been assigned based predominately on the nature and severity of the Veteran's post-traumatic headaches.  The record reflects that he has also been granted separate service connection for vertigo and tinnitus as residuals of such TBI.  Additionally, service connection is currently in effect for posttraumatic stress disorder (PTSD) with alcohol dependence. 

The Board notes that the Veteran was most recently afforded a VA examination so as to determine the severity of his TBI in March 2013.  However, the Board finds that an additional examination is necessary to evaluate the nature and severity of such disability.  In this regard, during the August 2014 Board hearing, the Veteran testified that he experienced numbness in his hands and feet that is related to the TBI he experienced while in Iraq.  Hearing Transcript, at 4.  Additionally, a review of the record shows that the Veteran previously indicated numbing and tingling in his upper and lower extremities and has also complained of blurred vision and memory loss; however, the nature, severity, and etiology of such symptoms is not fully addressed by the record.  Therefore, the Board finds that a comprehensive examination is necessary to identify all of the Veteran's TBI residuals and determine the nature and severity of each residual identified.

Furthermore, while on remand, updated VA treatment records from the Denver, Colorado, VA facility dated from August 2014 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the Denver VA facility dated from August 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the record, schedule the Veteran for an appropriate examination(s) to identify the nature and severity of all of his residuals of TBI, to include a finding of whether memory loss, blurred vision, and numbness in the upper and lower extremities are residual to such TBI.  The entire record must be made available to the examiner(s) designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.

The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Traumatic Brain Injury Examination.  The examiner(s) is (are) requested to perform all necessary clinical testing in accordance with the Compensation and Pension Examination TBI Examination Guidelines.  The examiner(s) should comment as to the degree to which the service-connected TBI is manifested by facets of cognitive impairment, including memory; attention; concentration; executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and, consciousness.  In so doing, the examiner(s) must specify which symptoms are attributable to the Veteran's TBI, assigning severity levels accordingly, and which symptoms are associated with another disability.  Where it is possible to distinguish which symptoms are attributable to the Veteran's TBI and which are attributable to another disability, to include his service-connected PTSD with alcohol dependence, the examiner(s) should so state.

The examiner(s) should specifically discuss the nature and severity of the Veteran's post-traumatic headaches, to include the frequency of the attacks, and whether such are prostrating and prolonged productive of severe economic inadaptability.

The examiner(s) should specifically offer an opinion as to whether it is at least as likely as not that the Veteran's claimed memory loss, blurred vision, and numbness in the upper and lower extremities are residual to his TBI and, if so, the nature and severity of such manifestation(s).  Regarding numbness and weakness in the extremities, the examiner should comment upon the article submitted by the Veteran in August 2014 from the Brain Resource Center showing that such may be residual to a TBI.

The examiner(s) should also address the functional impact that the Veteran's TBI and associated residuals have on his daily life and employability.  

A complete rationale must be provided for all opinions rendered.   

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

